DETAILED ACTION
This is a first office action in response to application 16/987,318 filed on August 6, 2020 in which claims 1-20 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2018-035353 filed on February 28, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Appl. No. 2014-222442 to Matsuo et al. (“Matsuo”). A machine translation of the Matsuo reference is submitted in the instant office action. The following citations refer to passages in the translated document.
Regarding claim 1, Matsuo discloses a super-resolution processing apparatus (Matsuo, Fig. 2 and [0020]: the super-resolution device 1) comprising: 

perform super-resolution processing on input data to output data having a higher resolution than the input data, in which a resolution ratio of the data output from the processor to the data input to the processor is fixed (Matsuo, Fig. 2 and [0020]/lines 198-201: the super-resolution device 1 comprises a space oversampling unit 10 and a gradation space reduction unit 20; [0021]/lines 211-213: the oversampling unit 10 performs special super-resolution processing on the original images and generates a special super-resolution image having a resolution equal or higher than the target resolution); 
perform down-sampling processing on the data input to the processor or the data output from the processor (Matsuo, [0026]: the special reduction unit 20 performs spatial reduction processing on the spatial oversampling image generated by the oversampling unit 10 so that the number of gradations matches the target number of gradations); and 
adjust the resolution of the output data by adjusting a sampling rate in the down-sampling processing based on the resolution ratio (Matsuo, [0026]: the special reduction unit 20 performs spatial reduction processing on the spatial oversampling image generated by the oversampling unit 10 so that the number of gradations matches the target number of gradations).
Regarding claim 2 (dependent on claim 1), Matsuo discloses: 
setting a required resolution of the output data (Matsuo, [0020]/lines 202-204), 

Regarding claim 3 (dependent on claim 1) and claim 4 (dependent on claim 2), Matsuo discloses 
wherein the processor consists of a plurality of processors different in the resolution ratio from each other (Matsuo, Fig. 2 and [0020], [0021]: the super-resolution device 1 includes space oversampling unit 10 and space reduction unit 20; space oversampling unit 10 and space reduction unit 20 have different resolution ratios), and 
the processor generates the output data by combining pieces of data output from the processors (Matsuo, [0021]: the spatial oversampling unit 10 performs spatial super-resolution on the original data and outputs it to the spatial reduction unit 20 which performs a spatial reduction on it to render the spatial oversampling image).
Regarding claim 13 (dependent on claim 1), and claim 14 (dependent on claim 2), Matsuo discloses the processor performing processing of increasing a spatial resolution of the data input to the processor (Matsuo, Fig. 2 and [0021]/lines 211-213: the oversampling unit 10 performs special super-resolution processing on the original images and generates a special super-resolution image having a resolution equal or higher than the target resolution; [0018]/lines 179-181: in the example provided, an 8K x 4K, 10-bit gradation image is created from a 4K x 2K, 8-bit gradation image).  
Regarding claim 15 (dependent on claim 13) and claim 16 (dependent on claim 14), Matsuo discloses the processor performing processing of increasing a resolution of the image data in at least one direction in a case where the data input to the processor is two-dimensional or three-dimensional image data (Matsuo, [0018]/lines 179-181: in 
Claim 19 is directed to a method of operation of the super-resolution processing apparatus of claim 1 and is rejected on similar grounds.
Claim 20 is directed to a non-transitory computer readable recording medium storing a super-resolution processing program causing a computer to execute the method of claim 19. Matsuo discloses such a non-transitory computer readable recording medium (the non-volatile or volatile memory of the computer mentioned in Matsuo’s paragraph [0050]) and the claim is further rejected on grounds similar to those used to reject claim 19.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as applied to claims 3, 4, 1 and 2 above, and further in view of Chao Dong, et al., “Image Super-Resolution Using Deep Conventional Networks,” European Conference on Computer Vision (ECCV), December 2014, pp. 1-14 (“Chao”).
	Regarding claim 5 (dependent on claim 3), claim 6 (dependent on claim 4), claim 11 (dependent on claim 1) and claim 12 (dependent on claim 2) Matsuo is silent 
	However, Chao describes an image super-resolution method using deep convolutional networks 
wherein the processor determines a method of combining the pieces of data output from the processors and performs the super-resolution processing based on a correspondence relation between data with a first resolution learned in advance and data with a second resolution having a higher resolution than the data with a first resolution (Chao, Fig. 2 and sections 3.3 and 4.1: the objective of Chao’s work is to derive, using neural net techniques, a non-linear mapping F between a low-resolution image Y and a high-resolution image F(X); a training set consisting of high-resolution images {Xi} and their corresponding low-resolution images {Yi} is used; the set of {Yi} and {Xi} images correspond to “data with a first resolution learned in advance” and “data with a second resolution having a higher resolution that the data with a first resolution”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Chao’s image super-resolution using deep convolutional networks method to perform super-resolution processing in Matsuo’s super-resolution processing apparatus because Chao’s method has a lightweight structure and demonstrates state-of-the-art restauration quality (Chao, abstract, line 5).

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as applied to claims 11 and 2 above, and further in view of Japanese Appl. No. 2010-278898 to Nobori et al. (“Nobori”).
Regarding claim 17 (dependent on claim 1) and claim 18 (dependent on claim 2), Matsuo is silent about the processor performing processing of increasing a frame rate of the moving image data in a case where the data input to the processor is moving image data.
However, such a feature is well known in the art. For example, Nobori, in a system similar to Matsuo’s, discloses a processor performing processing of increasing a frame rate of the moving image data in a case where the data input to the processor is moving image data (Matsuo, Figs. 11A, 11B and [0097]/lines 1399-1401: a moving image is being processed; lines 1412-1420: when it is determined that the amount of movement is large, the frame rate is increased).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for the ability for moving super-resolution images to be processed as taught by Matsuo in Nobori’s super-resolution processing apparatus, to increase the apparatus’ versatility.

Indication of Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7-10 recite adjusting the sampling rate based on a correspondence relation between data with a first resolution learned in advance and data with a second resolution having a higher resolution than the data with a first resolution.  
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/PAUL F PAYER/Primary Examiner, Art Unit 2674